DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
All pending claims 1-5, 7 and 8 filed January 19, 2022 were examined in this final office action necessitated by amendment.
Response to Arguments
35 USC 103
Applicant’s arguments, see remarks filed January 19, 2022 with respect to the rejection(s) of claim(s) under 35 USC 103, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made necessitated by. Koenig-Walker and Koenig-Walker-Walker ‘355 were withdrawn in favor of Arazy-Walker in order to address amended subject matter. Arguments hinged on Koenig and Walker ‘355 are moot. 
Regarding financial compensation, the combination of Arazy-Walker facilitates payment (full or partial) into an escrow account. Escrow is paid prior to engagement with an expert/consultant. The finite number of identified, predictable potential solutions under a KSR rationale are: execute a full or partial financial compensation via escrow prior to engaging the expert/consultant, or after confirming a session with an expert/consultant. In either case, the financial compensation process occurs before the expert/consultant begins the assigned tasks.
Regarding Arazy-Walker-Mossman, Arazy-Walker-Mossman make expert/consultant assignments based on “most qualified” (Arazy) or by geographic preference.
35 USC 101
 Applicant’s arguments, see remarks filed January 19, 2022 with respect to the rejection(s) of claim(s) under 35 USC 101 Subject Matter Eligibility have been fully considered and are persuasive.  Rejection of claims 1-5, 7 and 8 has been withdrawn. The method goes beyond an abstract idea of organizing human activity utilizing human and conventional computing processes.
Recommendation
Patent counsel is welcome to schedule a telephonic interview for further discussion in after final status.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5, 7 and 8 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble establishes claim 1 as a method claim. Applicant’s amendment to the body of at least claim 1 creates a mix of system/apparatus elements/functionality with method steps. The proper language for claim 1 would be:
providing and managing, by a remote server that applies system logic and connectivity between various devices, at least one client account …;
providing and managing, by the remote server, a plurality of consultant accounts … ;
 prompting … ; OK
 relaying, by the client PD device, the search inquiry … ;
assigning, by the remote server, at least one desire account … ;
prompting …; OK
 automatically executing, by the remote server, a financial     compensation …;
 prompting …: OK
compiling, by the remote server, the product description … ;
sending, by the remote server, the product certification … ;
Claims 3-5 and 7 have similar issues that need to be corrected.
Claims 4 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms “client account” is a data structure containing symbols, text characters and numbers, not a human or autonomous software. Applicant is using “client account” as a human or autonomous software. 
For example in claim 4: “if the best match account is selected by the client account;” requires correction.
For example in claim 7: … “document is entered by the client account;” requires correction.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 7 and 8 are rejected under 35 USC 103 as being unpatentable over Arazy, US 2013/0198094, in view of Walker et al., US 5,862,223 “Walker.”
In Arazy see at least;
Regarding claim 1: (Currently Amended) A method of registering products to organize information, connect users, and generate documentation, the method comprises the steps of:
(A) a remote server with the ability to provide and apply system logic and connectivity between various devices providing and managing at least one client account, wherein the client account is associated with a client personal computing (PC) device;
[Arazy: 0036] It is further within provision of the system and method herein disclosed wherein said server is maintained by system administrators by means of software adapted to allow said system administrators to perform actions upon said databases selected from the group consisting of: adding new devices; adding new device requirements; adding new countries; adding new modules; adding new forms.
[Arazy: 0037] It is further within provision of the system and method herein disclosed wherein said databases are rendered easily navigable by means of presenting information contained therein upon a single computer screen.
[Arazy: 0166] Client account profile. 
[Arazy: 0211] FIG. 12 presents one possible element of the UI of the system, in particular a page of details concerning a certain application. Thus the application number is listed as well as related information such as client name, country, risk class, device name, and application date. Furthermore a list of related documents and download links thereto are provided, allowing interested parties to download these documents easily and from a centralized repository. Please note: Evidence of an account is the application number and information associated with the application number. See below regarding Fig. 14
[Arazy: 0212] FIG. 13 presents another possible element of the UI of the system, in particular a page allowing for a user to upload a document associated with a certain application. Thus the application library name is listed as well as related information such as document name, language, and the like.
[Arazy: 0213] FIG. 14 presents a brief flowchart for a client applying for a new application. The client first visits the portal, selects (in this example) `New Application`, selects the product, risk category, and country, then picks the relevant forms from the client library. After this process has been completed, the client is notified of any missing documents (as seen in FIG. 12 where a missing document has a warning symbol next to its filename).
(B) the remote server providing and managing a plurality of consultant accounts, wherein each consultant account is associated with a corresponding consultant PC device, and wherein each consultant account includes a set of professional credentials and at least one country designation;
[Arazy: 0170] Expert account profile,
[Arazy: 0214] FIG. 15 presents a brief flowchart for an expert associated with the system who is desirous of viewing an application. The expert first logs into the portal, then searches for the application in question. The expert clicks on the application number, at which point the associated application data and documents are displayed.
(C) prompting entrance of a search inquiry through the client account with the client PC device, wherein the search inquiry includes a product description and at least one country preference, the product description being of a data type that enables subsequent analysis and categorization of content by the remote server;
[Arazy: 0082] f. an updated database of a master regulatory file for any single client product. The file includes the complete product/client/country information that is required for the preparation of a license application in a given country.
[Arazy: 0099] The client will be able to choose a variety of services for each country and relevant document of interest. 
(D) the client PC device relaying the search inquiry to the remote server, once the search inquiry is entered by the client account;
[Arazy: 0213] FIG. 14 presents a brief flowchart for a client applying for a new application. The client first visits the portal, selects (in this example) `New Application`, selects the product, risk category, and country, then picks the relevant forms from the client library. After this process has been completed, the client is notified of any missing documents (as seen in FIG. 12 where a missing document has a warning symbol next to its filename).
(E) the remote server assigning at least one desired account to the client account based on the search inquiry, wherein the desired account is from the plurality of consultant accounts;
[Arazy: 0126] b) Qualification of processes by domain experts: an expert may be assigned to fulfill any singular requirements based on their level of expertise and experience once qualified. Each expert is continuously rated by other experts as well as FDA agency reviewers when reviewing the same records.
[Arazy: 0160] Expert Assignment. Experts are located and integrated into the system through an expert profile and assignment matrix which correlates between experts and the type of modules and devices that he/she is qualified for.
(F) prompting confirmation of at least one consulting session with the desired account through the client account with the client PC device; and
[Arazy: 0161] The expert chosen (for example by the above UQI, or manually) reviews documents/requirements under his/her responsibility and approves or comments upon them through the client portal, which enables communication with the client. 
(G) the remote server automatically executing a financial compensation process between the client account and the desired account if the consulting session with the desired account is confirmed by the client account;
Rejection is based upon the teachings applied to claim 1 by Arazy and further upon the combination of Arazy-Walker.
Although Arazy’s client makes payments to the system, Arazy does not expressly mention managing payment between the customer and the expert. Walker on the other hand would have taught Arazy techniques facilitate payment to the expert upon confirming a job is complete and the customer is satisfied.
In Walker see at least:
(Walker: col. 6, line 56-col. 7, line 5) In a preferred embodiment, the present invention provides a method and apparatus for an expert seeking to sell his services to more efficiently find a client, allow the client to certify and authenticate the expert's qualifications, allow the client to hire the expert under specific terms and conditions for a specific assignment, and, if desired by either party, have the service provider guarantee payment to the expert for the expert services to be provided while also guaranteeing the buyer's satisfaction with the expert service. The present invention improves the expert's ability to efficiently provide expert services and the buyer's ability to find experts capable and willing to furnish such services at a mutually agreed price and terms. A valuable application of this service is providing answers to questions that require human judgment or analysis. The system provides a simple way for users to find qualified experts to give them professional advice.
(Walker: col. 8, lines 40-46) When a job is complete, the expert notifies the Exchange and requests payment. The Exchange verifies that the client is satisfied and executes the prearranged billing methodology between the parties. The Exchange may be holding full or partial payment in escrow which is then released. In the event that the user does not pay for the service provided, the Exchange absorbs the cost of this bad debt. Please note: Examination is based upon the condition that the escrow account was paid in full up-front.
(Walker: col. 9, lines 19-27 35) The present invention is also valuable because it facilitates a universally applicable payment protocol for the expert providing advice. In one embodiment, the present invention provides experts immediate payment for services rendered with almost no overhead. The expert does not have to be a bank-approved merchant to process credit card orders, deal with personal checks, cash, or non-payment issues. This allows the expert to maximize his earning potential by focusing on providing quality service.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Walker, which facilitate payment to an escrow account (full or partial) before engaging a consultant, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Walker to the teachings of Arazy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
The combination of Arazy-Walker facilitates payment (full or partial) into an escrow account. Escrow is paid prior to engagement with an expert/consultant. The finite number of identified, predictable potential solutions are: execute a full or partial financial compensation via escrow prior to engaging an expert/consultant, or after confirming a session with an expert/consultant. In either case, the financial compensation process occurs before the expert/consultant begins the assigned tasks. It would have been obvious to try, by one of ordinary skill in the art before the effective filing date, to execute a financial compensation process once a consultant is confirmed, and incorporate it into the system of Arazy-Walker since there are a finite number of identified, predictable potential solutions to the recognized need and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
(H) prompting generation of a product certification from the desired account with the corresponding consultant PC device after completion of the consulting session based on the consulting session; (I) the remote server compiling the product description and the country designation of the desired account into the product certification; and (J) the remote server sending the product certification to the client PC device
Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Walker.
In Arazy-Walker see at least: 
[Arazy: 0209] FIG. 10 illustrates an example of a compliance document. In this case the document attests to testing for gamma radiation validation of a certain device. This kind of validation is just one of many types of supporting document that must be supplied in an attempt to license and market a medical device.
Regarding claim 2: Please note: Filing date of November 11, 2019 of the instant application is the effective filing date. Peer account verification of new consultant qualifications is not supported in the provisional application.
In Arazy-Walker see at least:
providing a consultant registration portal hosted by the remote server;
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Walker.
the consultant registration portal receiving a new set of professional credentials and at least one new country designation during step (B): 
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Walker.
prompting 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Walker.
In Arazy-Walker see at least:
[Arazy: 0126] b) Qualification of processes by domain experts: an expert may be assigned to fulfill any singular requirements based on their level of expertise and experience once qualified. Each expert is continuously rated by other experts as well as FDA agency reviewers when reviewing the same records. 
[Arazy: 0130]  f) Computerized promotion system based on historical performance and overall peer ratings.
[Arazy: 0198] An expert unique qualification indicator--(EQI) is furthermore provided. When information associated with experts is introduced into the system, the fields correspond to those used for the GPCFC/ In this way a document or other file within any specific GPCFC can be directed for review and comments by the most qualified expert on a singular level.
(Walker:  col. 8, lines 16-27) In another embodiment, candidate experts submit detailed applications to the Exchange in advance of receiving any job requests, providing detailed qualifications in one or more areas of expertise along with third party references. Each application is reviewed by a certification committee familiar with the subject area(s) being applied for, and the candidate is either accepted or rejected as a qualified expert. Once the Exchange contains enough experts in a given subject, each new application may be reviewed by other experts who are already members of the Exchange. This provides a basis for peer review that can be used to maintain assurance of qualifications.
the remote server appending a new consultant account into the plurality of consultant accounts, if the peer account verifies the new set of professional credentials and the new country designation, and if the employment agreement is accepted through the consultant registration portal, and wherein the new consultant account includes the new set of professional credentials and the new country designation.
Rejection is based upon the teachings and rationale applied to claim 1 by Arazy-Walker.
Regarding claim 7: Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Walker.
In Arazy-Walker see at least:
[Arazy: 0210] FIG. 11 illustrates another document that a company might have to supply in its quest for regulatory compliance. The document describes the classification(s) of the device in question in an attempt to define these classes for purposes of further compliance procedures.
Regarding claim 8: Please note: Filing date of November 11, 2019 of the instant application is the effective filing date. Workflow dashboard is not supported in the provisional application.
Rejection is based upon the teachings and rationale applied to claim 1 and further upon Arazy-Walker.
In Arazy-Walker see at least:
[Arazy: 0220] The system utilizes an intuitive process for data entry and perusal. For example, consider the following work flow for reaching compliance of a medical device: Please note: Figs. 6 & 7 provide dashboard functionality.
[0221] Client--Chooses the "type of medical device". 
[0222] Client--Chooses the "Country(ies) for registration". 
[0223] System--Provides a list of all necessary documents for that country, or countries. 
[0224] Client--Uploads relevant documents and information into the system. 
[0225] System--Validates documents and information integrity, and suggests modifications. 
[0226] System--Prepares the regulatory application(s). 
[0227] System--Provides all complementary services. 
[0228] System--Submits the regulatory application(s). 
[0229] Client--Is notified when license is achieved. 
[0230] System--maintains license validity and updated regulatory status. 
[0231] Client--Repeat for additional markets.
Claims 3-5 are rejected under 35 USC 103 as being unpatentable over Arazy, US 2013/0198094, and Walker, US 5,862,223, as applied to claim 1, further in view of Mossman et al., US 2019/0311421 “Mossman.”
Regarding claims 3 and 4: Rejections are based in part upon the teachings and rationale applied to claim 1 by Arazy-Walker and further upon the combination of Arazy-Walker-Mossman. In Arazy-Walker, experts register with the matching service and indicate a geographic preference, e.g. county, which is profile information that is searchable within the relational database organization illustrated in Arazy-Walker 
In Arazy-Walker see at least:
Although Arazy-Walker do not expressly mention the matching proximal accounts, Mossman on the other hand would have taught Arazy-Walker techniques for matching geographic preference of the customer requesting an expert in a particular country or geographic region.
In Mossman see at least:
[Mossman: 0021] In various example embodiments, a server receives a description of an item from a first computing device. The server determines attributes of the item based on the description of the item. An online presence indicator is computed based on the identified attributes of the item. The server identifies a geographic region based on the attributes of the item in response to at least one of the item not being listed in the database and the online presence indicator transgressing a low online presence indicator threshold. The server identifies a second computing device that is located in the geographic region and generates a first query to the second computing device. The server receives additional item data based on a physical presence of the item in the geographic region from the second computing device. The additional item data comprises an indicator of the physical presence of the item at the geographic region. The server updates attributes data of the item in the database with the additional item data received from the second computing device.
[Mossman: 0029] In another example embodiment, the server identifies a third computing device associated with an expert user account. The third computing device is already registered with the server. The expert user account identifies the user as an expert related to the item category attribute. The server determines that the third computing device is located in the geographic region and generates a second query to the third computing device in response to determining that the third computing device is located in the geographic region. The second query identifies the attributes of the item.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Mossman, which match expert attributes based upon the expert’s geographic region e.g. country, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Mossman to the teachings of Arazy-Walker would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Regarding claim 5: Rejection is based upon the teachings and rationale applied to claim 4 and further taught and/or suggested by Arazy-Walker-Mossman.
In Arazy-Walker-Mossman see at least:
(Walker: col. 7, lines 62-6429) If, after reviewing the full job request, an expert is willing to do the job, he submits a formal offer of service, essentially his bid for the job.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include each ranked expert’s bid price with the ranked expert displayed/listed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 10,395,185 (Dick et al.) “System and Method for Verified Compliance Implementation,” discloses: A compliance computer creates compliance documents referencing one or more rules with which an entity must comply and/or a jurisdiction and topic related to rules with which the company must comply. For example, the compliance documents may identify one or more jurisdictions in which the company operates, one or more topics associated with the company, and/or specific provisions set by specific rules. A transmission object is created based on the compliance documents. The transmission object includes general information pertinent to the rules and/or the entity (e.g., jurisdictional or topical information).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        May 2, 2022